DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The Office has withdrawn the rejections set forth in the Final Rejection mailed 12/15/2021.  Applicant’s arguments, filed 2/15/2022, have been fully considered and are persuasive.  The claims are allowable in light of Applicant’s amendments and remarks, submitted 2/15/2022.   See, for example, the remarks set forth on pages 9-10.




After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Information Disclosure Statement
The information disclosure statement filed 2/15/22 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, nor has a copy of an English translation been supplied.  It has been placed in the application file, but the foreign language [Korean] document referred to therein has not been considered.  

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

US Patent Application Publications
Kirkby 	 				2014/0067521
A campaign management system may include a data collection subsystem to collect and store data from different sources that may be related to different marketing channels. The system may also include a map generation subsystem to generate a marketing campaign map that includes a visual representation of performance of the marketing channels. A performance metric adjustment factor may be determined for one or more performance metrics to determine an actual value performance metric for each metric. The actual value performance metrics may be aggregated and compared to benchmarks to generate a visual representation of the entire campaign performance across the marketing channels (Abstract); No discussion of using a company logo nor a data tagging mechanism.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




June 12, 2022